                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
GEORGE KING,                              :
                                          :
            Petitioner,                   :   Civ. No. 16-1620 (PGS)
                                          :
      v.                                  :
                                          :
ADMINISTRATOR STEPHEN JOHNSON, et al., :      OPINION
                                          :
            Respondent.                   :
_________________________________________ :

PETER G. SHERIDAN, U.S.D.J.

    I.       INTRODUCTION

          Petitioner George King (“King” or “Petitioner”) is a state prisoner proceeding pro se with

an amended petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Previously, this

Court issued a memorandum and order to show cause on Petitioner why his habeas petition

should not be dismissed as untimely. (See ECF 7 & 8). Petitioner filed a response to the order to

show cause arguing that he should be entitled to equitable tolling (see ECF 16), as well as a

request to stay these proceedings. (See ECF 13). For the following reasons, the habeas petition

will be dismissed as untimely and Petitioner’s request for a stay will be denied. However, this

Court will grant a certificate of appealability on the issue of whether Petitioner’s § 2254 habeas

petition should be considered timely.

    II.      FACTUAL AND PROCEDURAL BACKGROUND

          Petitioner pled guilty and was sentenced to first-degree murder on January 4, 2007 in the

New Jersey Superior Court, Law Division Middlesex County. (See ECF 6 at 2). He did not file a

direct appeal. (See id. at 3).
        On December 10, 2009, Petitioner filed a petition for post-conviction relief (“PCR”). (See

id. at 4). The Superior Court denied the PCR petition on June 21, 2011. (See ECF 6-2 at 6). The

Appellate Division affirmed that denial on February 19, 2014. (See ECF 6-3 at 1-8). According

to materials Petitioner attached to his amended habeas petition, the New Jersey Supreme Court

dismissed the petition for certification on August 1, 2014 for lack of prosecution. (See id. at 10).

Nevertheless, a subsequent Westlaw search indicates that the New Jersey Supreme Court also

denied certification again on November 6, 2015. See State v. King, 125 A.3d 391 (N.J. 2015)

(Table).

        Petitioner filed his federal habeas petition in this Court on March 16, 2016 pursuant to the

prisoner mailbox rule. See Houston v. Lack, 487 U.S. 266, 270–71 (1988); see also Maples v.

Warren, No. 12–0993, 2012 WL 1344828, at *1 n.2 (D.N.J. Apr. 16, 2012) (“Often times, when

the court is unable to determine the exact date that a petitioner handed his petition to prison

officials for mailing, it will look to the signed and dated certification of the petition.”). Initially,

this Court administratively terminated this matter as Petitioner did not use the § 2254 form

provided by the Clerk. (See ECF 2). Thereafter, Petitioner submitted an amended habeas petition

in February, 2019. (See ECF 6).

        On March 29, 2019, this Court issued a memorandum and order to show cause on

Petitioner. (See ECF 7 & 8). As detailed in the March 29, 2019 memorandum, Petitioner’s

conviction became final for purposes of the beginning of the running of the Antiterrorism and

Effective Death Penalty Act of 1996’s (“AEDPA”) one-year statute of limitations set forth in 28

U.S.C. § 2244(d)(1) on March 12, 2007. (See ECF 7 at 3). As this Court explained, statutory

tolling under 28 U.S.C. § 2244(d)(2) was not available to make Petitioner’s federal habeas

petition timely because he did not file his PCR petition until December 10, 2009, well after his



                                                    2
AEDPA statute of limitations expired on March 12, 2008. See Long v. Wilson, 393 F.3d 390,

394–95 (3d Cir. 2004) (state post-conviction relief petition had no effect on tolling because the

limitations period had already run when it was filed).

          As for equitable tolling, this Court’s March 29, 2019 memorandum found that Petitioner

had not yet made a sufficient showing to warrant equitable tolling. (See ECF 7 at 3-4).

Accordingly, this Court gave Petitioner the opportunity to make an equitable tolling showing.

This Court received Petitioner’s response to the order to show cause on December 6, 2019. (See

ECF 16).

   III.      DISCUSSION

          As noted in this Court’s March 29, 2019 memorandum, the remaining issue in this case is

whether Petitioner is entitled to equitable tolling. “Generally, a litigant seeking equitable tolling

bears the burden of establishing two elements: (1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way.” Pace v. DiGuiglielmo, 544 U.S.

408, 418 (2005); see also Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d

Cir. 2013). “There are no bright lines in determining whether equitable tolling is warranted in a

given case.” See Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011). The Third Circuit has

explained that “equitable tolling is appropriate when principles of equity would make rigid

application of a limitation period unfair, but that a court should be sparing in its use of the

doctrine.” Ross v. Varano, 712 F.3d 784, 799 (3d Cir. 2013) (citing Pabon, 654 F.3d at 399;

Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)).

          For equitable tolling to apply, the Third Circuit has required a showing of reasonable

diligence:

                 The diligence required for equitable tolling purposes is reasonable
                 diligence, not maximum, extreme, or exceptional diligence, [citing


                                                   3
                  Holland v. Florida, 130 S. Ct. 2549, 2565 (2010)]. “This
                  obligation does not pertain solely to the filing of the federal habeas
                  petition, rather it is an obligation that exists during the period
                  appellant is exhausting state court remedies as well.” LaCava v.
                  Kyler, 398 F.3d 271, 277 (3d Cir. 2005).... The fact that a
                  petitioner is proceeding pro se does not insulate him from the
                  ‘reasonable diligence inquiry and his lack of legal knowledge or
                  legal training does not alone justify equitable tolling. See Brown v.
                  Shannon, 322 F.3d 768, 774 (3d Cir. 2003).

Ross, 712 F.3d at 799. Extraordinary circumstances may be found where: (1) the petitioner has

been actively misled; (2) the petitioner has in some extraordinary way been prevented from

asserting his rights; or (3) where the petitioner has timely asserted his rights in the wrong forum.

See Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001).

        Petitioner claims that he is entitled to equitable tolling due to extraordinary

circumstances. More specifically, he claims that he was unable to file his federal habeas petition

on time due to various psychiatric medications he had previously been prescribed. (See ECF 16

at 2-4). Nevertheless, Petitioner does note that he has not been prescribed anti-psychotic

medications since 2008. (See id. at 3). However, he asserts that he continues to be plagued by

their long-lasting effects. (See id.) Additionally, he claims that he suffered a knee injury in 2006

and was confined to his call and not allowed to leave his unit. (See id.) This lasted until 2008

when Petitioner had his knee replaced. (See id.) Additionally, Petitioner states that he suffered a

back injury in 2015 and had back surgery on October 4, 2016. (See id.) He claims that he

suffered a setback on his back in June 2018 that required him to be hospitalized. (See id.) Finally,

Petitioner states that he still requires the help from the prison’s paralegal to help write his briefs.

(See id. at 4).




                                                    4
       At the outset, this Court notes that Petitioner’s need for the use of a prison paralegal is

insufficient in these circumstances to warrant equitable tolling as Petitioner’s lack of legal

knowledge does not alone warrant equitable tolling. See Brown, 322 F.3d at 774.

       Next, mental illness is not per se a basis for equitable tolling. See Nara v. Frank, 264

F.3d 310, 320 (3d Cir. 2001), overruled in part on other grounds by, Carey v. Saffold, 536 U.S.

214 (2002). “For tolling to be appropriate, “‘the alleged mental incompetence must somehow

have affected the petitioner's ability to file’ a timely action.” Champney v. Sec'y Pa. Dep't of

Corr., 469 F. App’x 113, 117 (3d Cir. 2012) (citing Nara, 264 F.3d at 320; Bolarinwa v.

Williams, 593 F.3d 226, 232 (2d Cir. 2010)). In determining whether the mental illness

constitutes an extraordinary circumstance for tolling the statute of limitations, the court will

consider a non-exhaustive list of factors, such as:

               “(1) [whether] the petitioner [was] adjudicated incompetent and, if
               so, when did the adjudication occur in relation to the habeas
               statutory period; (2) [whether] the petitioner [was] institutionalized
               for his mental impairment; (3) [whether] the petitioner handled or
               assisted in other legal materials which required action during the
               federal limitations period; and (4) [whether] the petitioner
               supported his allegations of impairment with extrinsic evidence
               such as evaluations and/or medications.”

Champney, 469 F. App’x at 118 (quoting Passmore v. Pennsylvania, No. 08–0705, 2008 WL

2518108, at *3 (M.D. Pa. June 19, 2008) (citing McCray v. Oxley, 553 F. Supp. 2d 368, 372 (D.

Del. 2008))). Additionally, some courts have noted that “[a] mental condition which burdens but

does not prevent a petitioner from meeting timely filing requirements does not constitute

‘extraordinary circumstances’ for the purposes of equitable tolling.” Martin v. Giroux, No. 11–

6229, 2013 WL 3819431, at *3 (E.D. Pa. July 23, 2013) (citing United States v. Harris, 268 F.

Supp. 2d 500, 506 (E.D. Pa. 2003)) (footnoted omitted).




                                                  5
       It does not appear that Petitioner was ever adjudicated incompetent in relation to the

habeas statutory period. While Petitioner attaches medical records and documents, none indicate

that he was adjudicated incompetent or institutionalized for his mental impairment after his

judgment became final in 2007. Furthermore, Petitioner was able to timely file a PCR petition in

the state courts in 2009. Next, it is worth noting that Petitioner explains that he stopped being

prescribed anti-psychotic medications in 2008. While petitioner alludes to being plagued by their

long-lasting effects, even if true, such effects did not prevent him from filing a timely PCR

petition in 2009 in state court.

       Finally, Petitioner does not state what date his knee was replaced in 2008, nor when he

stopped being prescribed anti-psychotic medications in 2008. Even if this Court were to assume

that these both occurred on the last day of 2008, December 31st, and this Court were to equitably

toll the AEDPA statute of limitations through that date, Petitioner’s federal habeas petition

would still be untimely. Under this scenario, Petitioner’s December 10, 2009 PCR petition would

have acted to statutorily toll the AEDPA statute of limitations with approximately twenty-one

days remaining in the one-year AEDPA limitations period. This statutory tolling would end and

the remaining twenty-one days left on the AEDPA statute of limitations would begin to run again

on November 6, 2015, the date that the New Jersey Supreme Court denied certification on

Petitioner’s PCR petition.1 Petitioner though did not file his federal habeas petition until March,

2016, well after the twenty-one days remaining under this scenario would have run.


1
  There is no indication that Petitioner filed a petition for writ of certiorari with the United States
Supreme Court on the New Jersey Supreme Court’s denial of his petition for certification on the
denial of his PCR petition. The ninety days in which he could have sought a writ of certiorari on
the denial of his PCR petition does not toll the AEDPA statute of limitations. See Stokes v.
District Attorney of Cty. of Phila., 247 F.3d 539, 542 (3d Cir. 2001) (finding that if a petitioner
does not seek certiorari from the United States Supreme Court on a PCR petition, the ninety-day
period for which he could have done so does not toll the statute of limitations).


                                                   6
         Accordingly, for the reasons described above, this Court finds that Petitioner has failed to

adequately show that extraordinary circumstances prevented him from filing his federal habeas

petition on time. Thus, the habeas petition will be summarily denied as time-barred.

   IV.      CERTIFICATE OF APPEALABILITY

         The AEDPA provides that an appeal may not be taken to the Court of Appeals from a

final order in a § 2254 proceeding unless a judge issues a certificate of appealability stating that

"the applicant has made a substantial showing of the denial of a constitutional right." 28 U.S.C. §

2253(c)(2). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court

held: "[w]hen the district court denies a habeas petition on procedural grounds without reaching

the prisoner's underlying constitutional claim, a [certificate of appealability] should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling." Id. This Court will grant

a certificate of appealability on the issue of the timeliness of Petitioner’s § 2254 habeas petition.

   V.       REQUEST FOR STAY AND ABEYANCE

         Petitioner has also filed a request for a stay and abeyance. (See ECF 13). Petitioner seeks

a stay and abeyance so that he can pursue a purported ineffective assistance of counsel claim in

the state court that his trial attorney never gave him records from his commitment order to Ann

Klein Forensic Center from University Hospital. (See id. at 1). Petitioner claims that these

records show that he was not guilty of the murder offense by reason of insanity. (See id.)

         While not entirely clear, Petitioner may be seeking a stay pursuant to Rhines v. Weber,

544 U.S. 269 (2005). In Rhines, the United States Supreme Court noted as follows:

                [S]tay and abeyance should be available only in limited
                circumstances. Because granting a stay effectively excuses a


                                                   7
               petitioner's failure to present his claims first to the state courts, stay
               and abeyance is only appropriate when the district court
               determines there was good cause for the petitioner's failure to
               exhaust his claims first in state court. Moreover, even if a
               petitioner had good cause for that failure, the district court would
               abuse its discretion if it were to grant him a stay when his
               unexhausted claims are plainly meritless.

Rhines, 544 U.S. at 277.

       First, it is not altogether clear that this claim is in fact unexhausted. Indeed, Petitioner

states in his amended habeas petition that he raised this issue in his post-conviction relief

proceedings in state court. (See ECF 6 at 4-5). Additionally, the Appellate Division opinion

during the post-conviction relief proceedings denied Petitioner’s claim that trial counsel failed to

pursue an insanity or diminished capacity defense. (See ECF 6-3 at 8). Thus, it appears that a

Rhines stay is unwarranted because the claim is already exhausted. Nevertheless, even assuming

arguendo that it is not exhausted, Petitioner has not shown good cause for why he would have

failed to exhaust this claim in state court prior to bringing this federal habeas action. Therefore, a

Rhines stay is not warranted for this reason as well.

       Finally, as this Court has already concluded that Petitioner’s underlying amended federal

habeas petition is untimely, this provides yet another reason for denying Petitioner’s request for a

stay and abeyance of these proceedings at this time.




                                                   8
   VI.      CONCLUSION

         For the foregoing reasons, Petitioner’s amended habeas petition is summarily denied as

untimely. Petitioner’s request for a stay and abeyance is denied. A certificate of appealability

will issue on whether Petitioner’s § 2254 habeas petition should be considered timely. An

appropriate order will be entered.



                                                      s/Peter G. Sheridan
                                                      PETER G. SHERIDAN, U.S.D.J.


DATED: March 30, 2020




                                                 9
